In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00114-CR



       TONY LAWRENCE HICKS, JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 71st District Court
               Harrison County, Texas
              Trial Court No. 15-0030X




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                MEMORANDUM OPINION
       Tony Lawrence Hicks, Jr., pled guilty to credit card or debit card abuse, a state jail felony.

Pursuant to a negotiated plea bargain agreement, Hicks was placed on deferred adjudication

community supervision for three years. Prior to the expiration of the three-year period, the State

filed a motion to proceed with adjudication of guilt that alleged several violations of the terms and

conditions of Hicks’ community supervision. After Hicks pled true to all of the allegations in the

State’s motion, the trial court revoked Hicks’ community supervision and sentenced him to twenty

months’ confinement in state jail. Hicks appeals.

       Hicks’ attorney on appeal has filed a brief which states that he has reviewed the record and

has found no genuinely arguable issues that could be raised. The brief sets out the procedural

history and summarizes the evidence elicited during the course of the proceeding. Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. Anders v. California, 386 U.S.
738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion with

this Court seeking to withdraw as counsel in this appeal.

       On September 21, 2017, counsel mailed to Hicks a copy of the brief, the appellate record,

and the motion to withdraw. Hicks was informed of his right to review the record and file a pro se

response. On September 21, 2017, this Court also informed Hicks that his pro se response was

due on or before October 23, 2017. On November 8, 2017, we further informed Hicks that the


                                                 2
case had been set for submission on briefs, without oral argument, on November 29, 2017. Hicks

has not filed a pro se response.

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record, and we agree that no arguable issue supports an appeal. See Bledsoe v.

State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         We affirm the trial court’s judgment.1




                                                        Ralph K. Burgess
                                                        Justice

Date Submitted:             November 29, 2017
Date Decided:               December 6, 2017

Do Not Publish




1
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
she must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                            3